  Case 15-41447         Doc 65     Filed 10/03/18 Entered 10/03/18 08:14:15              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-41447
         STACEY E WOODRUFF

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/08/2015.

         2) The plan was confirmed on 03/10/2016.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/02/2018.

         6) Number of months from filing to last payment: 32.

         7) Number of months case was pending: 34.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-41447        Doc 65     Filed 10/03/18 Entered 10/03/18 08:14:15                    Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor           $163,764.00
       Less amount refunded to debtor                       $5,463.00

NET RECEIPTS:                                                                              $158,301.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                              $3,000.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                    $6,948.43
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                              $9,948.43

Attorney fees paid and disclosed by debtor:              $1,000.00


Scheduled Creditors:
Creditor                                    Claim         Claim            Claim       Principal      Int.
Name                              Class   Scheduled      Asserted         Allowed        Paid         Paid
ACS                           Unsecured     25,000.00            NA              NA            0.00       0.00
AMERICAN CORADIOUS INTERNATIO Unsecured     26,929.49            NA              NA            0.00       0.00
AT&T SERVICES INC             Unsecured            NA         805.82          805.82        235.79        0.00
BANK OF AMERICA               Unsecured           0.00           NA              NA            0.00       0.00
BUREAUS INVESTMENT GROUP #15 Unsecured          740.21           NA              NA            0.00       0.00
CAPITAL ONE BANK USA          Unsecured         441.19        460.39          460.39        134.71        0.00
CHASE                         Unsecured     10,241.00            NA              NA            0.00       0.00
CHASE                         Unsecured      3,231.00            NA              NA            0.00       0.00
CHASE                         Unsecured           0.00           NA              NA            0.00       0.00
CHASE                         Secured       25,000.00            NA              NA            0.00       0.00
CHASE                         Unsecured           0.00           NA              NA            0.00       0.00
CHASE BP                      Unsecured      1,099.00            NA              NA            0.00       0.00
COOK COUNTY TREASURER         Secured              NA    354,378.09       354,378.09           0.00       0.00
COOK COUNTY TREASURER         Unsecured         606.75           NA              NA            0.00       0.00
COOK COUNTY TREASURER         Secured           532.11           NA           532.11        345.82        0.00
COOK COUNTY TREASURER         Secured           606.75           NA           606.75        394.17        0.00
COOK COUNTY TREASURER         Secured       24,775.86            NA        24,775.86     16,099.03        0.00
COOK COUNTY TREASURER         Secured       13,132.17            NA        13,132.17      8,533.16        0.00
COOK COUNTY TREASURER         Secured        8,721.95            NA         8,721.95      5,667.60        0.00
COOK COUNTY TREASURER         Secured       15,791.10            NA        15,791.10     10,261.06        0.00
COOK COUNTY TREASURER         Secured       11,917.02            NA        11,917.02      7,743.68        0.00
COOK COUNTY TREASURER         Secured       25,393.74            NA        25,393.74     16,500.61        0.00
COOK COUNTY TREASURER         Secured       26,842.57            NA        26,842.57     17,442.16        0.00
COOK COUNTY TREASURER         Secured       21,743.58            NA        21,743.58     14,128.62        0.00
COOK COUNTY TREASURER         Secured       17,152.56            NA        17,152.56     11,145.71        0.00
ECAST SETTLEMENT CORP         Unsecured          97.00        141.96          141.96          40.59       0.00
ECMC                          Unsecured     11,170.00     10,892.34        10,892.34           0.00       0.00
ENHANCED RECOVERY CO L        Unsecured      1,904.00            NA              NA            0.00       0.00
FIFTH THIRD BANK              Unsecured     20,169.00            NA              NA            0.00       0.00
First Data                    Unsecured      2,352.00            NA              NA            0.00       0.00
GEMB                          Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-41447       Doc 65       Filed 10/03/18 Entered 10/03/18 08:14:15                   Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim         Claim         Claim        Principal       Int.
Name                                Class   Scheduled      Asserted      Allowed         Paid          Paid
GM FINANCIAL                    Secured       17,841.00     10,524.88     10,524.88            0.00        0.00
HSBC                            Unsecured         648.00           NA            NA            0.00        0.00
HSBC BANK NEVADA                Unsecured           0.00           NA            NA            0.00        0.00
ILLINOIS BELL TELEPHONE CO      Unsecured         351.62           NA            NA            0.00        0.00
INTERNAL REVENUE SERVICE        Unsecured      1,570.88       3,831.72      3,831.72      1,121.17         0.00
INTERNAL REVENUE SERVICE        Priority      17,167.01     27,761.76     27,761.76      27,761.76         0.00
INTERNAL REVENUE SERVICE        Priority      15,285.78            NA            NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured            NA         505.67        505.67        147.97         0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      2,384.00            NA            NA            0.00        0.00
JPMORGAN CHASE BANK             Secured              NA     12,771.71     12,771.71            0.00        0.00
JPMORGAN CHASE BANK             Unsecured           0.00           NA     12,771.71       3,737.11         0.00
JPMORGAN CHASE BANK             Secured      225,000.00    277,031.52    289,803.23            0.00        0.00
LVNV FUNDING                    Unsecured         274.00        221.71        221.71          64.87        0.00
NCO FINANCIAL                   Unsecured           0.00           NA            NA            0.00        0.00
PRA RECEIVABLES MGMT            Unsecured      1,275.00       1,275.21      1,275.21        373.13         0.00
RBS CITIZENS                    Unsecured      3,779.99            NA            NA            0.00        0.00
SYSTEMS & SERVICES TECH INC     Unsecured     18,306.00     18,306.38     18,306.38       5,356.60         0.00
US BANK NA                      Unsecured      2,502.00            NA            NA            0.00        0.00
US BANK NA                      Unsecured          74.35           NA            NA            0.00        0.00
US BANK NA                      Unsecured      1,553.76            NA            NA            0.00        0.00
US DEPART OF EDUCATION          Unsecured      7,768.00     38,237.60     38,267.60            0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      3,667.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      2,406.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      1,834.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      1,161.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      7,555.00            NA            NA            0.00        0.00
US DEPT OF EDUCATION/NELNET     Unsecured      5,502.00            NA            NA            0.00        0.00
VILLA AQUE                      Secured        2,025.00            NA            NA            0.00        0.00
WELLS FARGO BANK NA             Secured      117,309.95    106,151.33    107,268.58            0.00        0.00
WELLS FARGO BANK NA             Secured              NA       3,491.17      1,117.25      1,117.25         0.00


Summary of Disbursements to Creditors:
                                                             Claim           Principal                Interest
                                                           Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                $397,071.81              $0.00                   $0.00
      Mortgage Arrearage                                $1,117.25          $1,117.25                   $0.00
      Debt Secured by Vehicle                          $10,524.88              $0.00                   $0.00
      All Other Secured                               $533,759.21        $108,261.62                   $0.00
TOTAL SECURED:                                        $942,473.15        $109,378.87                   $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                           $0.00              $0.00                   $0.00
       Domestic Support Ongoing                             $0.00              $0.00                   $0.00
       All Other Priority                              $27,761.76         $27,761.76                   $0.00
TOTAL PRIORITY:                                        $27,761.76         $27,761.76                   $0.00

GENERAL UNSECURED PAYMENTS:                            $87,480.51         $11,211.94                   $0.00



UST Form 101-13-FR-S (09/01/2009)
  Case 15-41447         Doc 65      Filed 10/03/18 Entered 10/03/18 08:14:15                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                            $9,948.43
         Disbursements to Creditors                          $148,352.57

TOTAL DISBURSEMENTS :                                                                     $158,301.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/03/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
